UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5262


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GABRIEL G. REYES,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00098-LHT-1)


Submitted:    July 9, 2009                    Decided:   August 12, 2009


Before NIEMEYER and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James W. Kilbourne, Jr., DUNGAN LAW FIRM, P.A., Asheville, North
Carolina, for Appellant. Gretchen C.F. Shappert, United States
Attorney, Charlotte, North Carolina; Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gabriel G. Reyes appeals his conviction for damaging

forest    products      without     a   permit,         in    violation     of     36   C.F.R.

§ 261.6(a) (2008).           Reyes was convicted in a bench trial before

a magistrate judge, and appealed to the district court.                                     18

U.S.C. §§ 3401(a), 3402 (2006).                     The district court affirmed

Reyes’    conviction        and    sentence.            Reyes    now     appeals    to    this

Court, challenging the constitutionality of the regulation and

the sufficiency of the evidence supporting his conviction.                                 For

the following reasons, we affirm.

            Reyes       alleges         that       36        C.F.R.    §      261.6(a)      is

unconstitutionally          vague      on   its    face.         Claims       of   statutory

vagueness that do not implicate the First Amendment “must be

examined in the light of the facts of the case at hand.”

United    States       v.   Sun,    278     F.3d        302,    309    (4th      Cir.    2002)

(quoting United States v. Mazurie, 419 U.S. 544, 550 (1975)).

Because no First Amendment freedom is affected, our review is

limited    to    whether       Reyes    himself         had     fair   notice      that    the

statute proscribed his conduct.                    See United States v. Hsu, 364

F.3d 192, 196 (4th Cir. 2004).                     Based on the record, we find

that   Reyes     had    fair      notice    that        the    statute     prohibited      his

conduct.        Therefore, we hold that the language of 36 C.F.R.

§ 261.6(a) was not unconstitutionally vague as applied to Reyes.



                                               2
               Reyes    also       challenges        the       sufficiency      of    evidence

supporting       his     conviction.             A     defendant          challenging         the

sufficiency      of     the    evidence      faces         a    heavy    burden.        United

States v.      Foster,    507       F.3d    233,     245       (4th     Cir.   2007),     cert.

denied, 128 S. Ct. 1690 (2008).                  Our reversal of a conviction on

grounds of insufficient evidence is confined to cases where the

prosecution’s failure is clear.                      United States v. Harvey, 532

F.3d 326, 333 (4th Cir. 2008).                       A verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.      Glasser v. United States, 315 U.S. 60, 80 (1942).                                     In

determining whether the evidence in the record is substantial,

this court views the evidence in the light most favorable to the

Government,       and    inquires       whether        there       is    evidence      that    a

reasonable       finder       of     fact    could         accept       as     adequate       and

sufficient to establish a defendant’s guilt beyond a reasonable

doubt.      United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996)    (en    banc).        Here,    we    find     sufficient          evidence      in    the

record to support the challenged conviction.

               We therefore affirm Reyes’s conviction.                             We dispense

with oral argument because the facts and legal contentions are

adequately      presented       in    the    materials           before      the     court    and

argument would not aid the decisional process.



                                                                                      AFFIRMED

                                             3